Citation Nr: 0723595	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-25 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served from January 1973 to May 1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).

Procedural history

The veteran's September 2003 claim was denied in the May 2004 
rating decision.  The veteran disagreed and timely appealed.  
In April 2007, the veteran and his representative presented 
evidence and testimony in support of his claim at a hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO.

Issue not on appeal

In December 2005, notified the veteran of a proposal to find 
him incompetent to control or manage his own affairs, 
including disbursements.  In a rating decision dated June 
2006, the veteran was found to be incompetent for VA 
purposes.  
See 38 C.F.R. § 3.353 (2006).  The record indicates that the 
veteran has not contested that determination.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

REMAND

Reasons for remand

The veteran in essence contends that his psychiatric 
symptomatology first manifested in service.  He testified 
that the first time he heard "noises in his head" was 
during the period in basic training when he was learning to 
fire a M-16 rifle.  See the hearing transcript at pages 2-4.  

The only relevant service medical record included in evidence 
is the report of medical examination of the veteran's pre-
induction physical date September 15, 1972, which does not 
contain any indication of any abnormal psychological 
condition.    

After basic training, veteran served in the Massachusetts 
National Guard and/or the  Army Reserves.  There is nothing 
in the record which indicates the RO sought any records of 
such service.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).

The veteran was examined in February 2004.  The examiner 
stated that the veteran "arrived without a C-folder and 
without military records of any kind."  Notwithstanding 
this, the examiner stated that "this disorder . . . is 
something that probably developed many years ago when the 
veteran was in the service."
The Board believes that the veteran should be accorded 
another VA examination, after additional medical evidence has 
been secured.

Accordingly, the case is REMANDED to the Veteran Benefits 
Administration (BVA) for the following actions:

1.  VBA should attempt to obtain the 
veteran's complete service medical records 
and service personnel records, to include 
any records or information pertaining to 
his National Guard or Army Reserve 
service.  Any such records so obtained 
should be associated with the veteran's VA 
claims folder.  

2.  After completion of the foregoing, VBA 
should arrange for review of the veteran's 
claims folder by a psychiatrist.  After 
reviewing the veteran's VA claims folder, 
the reviewer should provide an opinion as 
to  whether the veteran's mental illness 
is at least as likely as not related to 
any incident of the veteran's service.  If 
the reviewer deems it to be necessary, an 
examination of the veteran should be 
scheduled, including administration of any 
diagnostic testing deemed to be 
appropriate.  The reviewing psychiatrist's 
opinion should be associated with the 
veteran's VA claims folder.

3.  Thereafter, VBA must readjudicate the 
issue on of the veteran's entitlement to 
service connection for a psychiatric 
disability.  If the decision remains 
unfavorable to the veteran, a supplemental 
statement of the case should be prepared, 
and the veteran and his representative 
should be provided an appropriate period 
of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

